Name: Council Regulation (EEC) No 799/87 of 16 March 1987 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco (1986/87)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/ 12 Official Journal of the European Communities 21 . 3 . 87 COUNCIL REGULATION (EEC) No 799/87 of 16 March 1987 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco (1986/87) 100 kilograms for the period 1 November 1986 to 31 October 1987 ; Whereas Regulation (EEC) No 1521 /76 should accord ­ ingly be amended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 17 and Annex B to the Cooperation Agreement between the European Economic Community and Morocco (2) stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 1 5.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilograms and by an amount equal to the special charge, but not exceeding 12,09 ECU per 100 kilograms in the case of the reduction provided for in the aforemen ­ tioned Article and 12,09 ECU per 100 kilograms in the case of the additional amount provided for in the afore ­ mentioned Annex B ; Whereas, the aforementioned Agreement was imple ­ mented by Regulation (EEC) No 1521 /76 (3), as last amended by Regulation (EEC) No 413/86 (4) ; Whereas the contracting parties have agreed, by Exchange of Letters, to fix the additional amount at 12,09 ECU per Article 1 Article 1 ( 1 ) (b) of Regulation (EEC) No 1521 /76 is hereby replaced by the following : '(b) an amount equal to the special charge levied by Morocco on exports of the said oil but not excee ­ ding 12,09 ECU per 100 kilograms, this amount being increased for the period 1 November 1986 to 31 October 1987 by 12,09 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1987. For the Council The President L. TINDEMANS (') Opinion delivered on 20 February 1987 (not yet published in the Official Journal). (2) OJ No L 264, 27. 9 . 1987, p. 2. (3) OJ No L 169, 28 . 6 . 1976, p. 43. (4) OJ No L 48 , 26 . 2. 1986, p. 1 .